Citation Nr: 1738060	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for high blood pressure, claimed as hypertension. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.

3.  Entitlement to service connection for liver cell carcinoma, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a heart murmur, to include as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.  Service in Vietnam is evidenced in the record. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 (erectile dysfunction, hypertension, and heart murmur) and January 2015 (liver cell carcinoma) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that numerous documents in the Spanish language have been translated to English. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, liver cell carcinoma, erectile dysfunction, and a heart murmur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for high blood pressure. 

2.  Evidence pertaining to the Veteran's disability since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that last denied service connection for high blood pressure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the last final August 2007 rating decision is new and material, and the claim for service connection for high blood pressure, claimed as hypertension is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for high blood pressure, claimed as hypertension in April 2010.

At the time of the last final denial of the Veteran's claim for service connection for high blood pressure in August 2007, evidence of record included service treatment records and VA treatment records.  

Since the last final denial, evidence added includes the Veteran's statements, treatment records, and VA examinations.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for high blood pressure, claimed as hypertension is reopened.


ORDER

The claim for service connection for high blood pressure, claimed as hypertension is reopened.


REMAND

Liver Cell Carcinoma-  The Veteran maintains that his diagnosed liver cell carcinoma is the result of Agent Orange exposure while serving in the Republic of Vietnam during the Vietnam era.  Although liver cell carcinoma is not listed among the diseases that are presumed to be related to herbicide exposure, which negates a presumption of service connection for this disease under 38 C.F.R. §§ 3.307, 3.309(e), proper consideration of the direct service connection claim is still necessary, which includes affording a VA examination.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Hypertension, Erectile Dysfunction, Heart Murmur-  The Veteran maintains that his hypertension, erectile dysfunction, and heart murmur are secondary to his service-connected diabetes mellitus, type II.  He additionally asserts that his hypertension and heart murmur may be secondary to his service-connected coronary artery disease.

In June 2010, the Veteran underwent a VA examination that addressed his diabetes mellitus, hypertension, erectile dysfunction.  This examination is not adequate.  Specifically, although the June 2010 VA examiner concluded that the Veteran's hypertension is not secondary to his service-connected diabetes mellitus, type II, and that the Veteran's hypertension was not aggravated by his diabetes, she did not provide any rationale for this negative secondary aggravation opinion.  With respect to the inconclusive opinion provided as to his erectile dysfunction, the examiner noted that a urologist evaluation was strongly recommended.

An addendum opinion was provided in September 2010.  This examination is also not adequate.  Specifically, although the September 2010 VA examiner concluded that the Veteran's heart murmur and hypertension are not secondary to his service-connected coronary artery disease, the examiner did not discuss whether the Veteran's service-connected coronary artery disease aggravated (worsened) his heart murmur and/or  hypertension.  38 C.F.R. § 3.310(b).  

The Veteran underwent a genitourinary VA examination in October 2010.  Unfortunately, this examination is also not adequate.  Although the October 2010 VA examiner concluded that the Veteran's erectile dysfunction is not secondary to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his erectile dysfunction.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Following the development set forth in Remand paragraph 1, schedule the Veteran for a VA examination to evaluate the relationship between any liver disability and his active duty service.  The examiner should be provided with access to the Veteran's claims file and a copy of this remand for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

For each liver disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had their onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the development in Remand paragraph 1, forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's hypertension, erectile dysfunction, and heart murmur claims.  The examiner is requested to review the claims folder, to include this remand.  If deemed necessary to address the questions below, additional examinations of the Veteran should be arranged. 

Following review of the claims file the examiner should provide opinions on the following: 
		
		Hypertension

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected diabetes mellitus, type II.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected coronary artery disease.   

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected coronary artery disease. 

Erectile Dysfunction

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction had its onset during the Veteran's active service or is otherwise causally related to his service.  

g) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus, type II.   

h) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus, type II.


Heart Murmur

i) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart murmur had its onset during the Veteran's active service or is otherwise causally related to his service.  

j) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart murmur is caused by his service-connected diabetes mellitus, type II.  

k) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart murmur is aggravated by his service-connected diabetes mellitus, type II. 

l) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart murmur is caused by his service-connected coronary artery disease.   

m) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart murmur is aggravated by his service-connected coronary artery disease. 

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


